UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-7324



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


EMANUEL BROWN,

                 Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (2:90-cr-00240; 1:07-cv-00195-NCT)


Submitted:   March 25, 2008                 Decided:   March 27, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emanuel Brown, Appellant Pro Se. Angela Hewlett Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Emanuel Brown seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge treating his

Fed. R. Civ. P. 60(b) motion as a successive 28 U.S.C. § 2255

(2000) motion and dismissing it on that basis.         The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 369 (4th Cir. 2004).       A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).   We have independently reviewed the record and

conclude   that   Brown   has   not    made   the   requisite    showing.

Accordingly, although we grant Brown’s motion to amend his informal

brief, we deny a certificate of appealability and dismiss the

appeal.

           Additionally, we construe Brown’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.        United States v. Winestock, 340


                                 - 2 -
F.3d 200, 208 (4th Cir. 2003).        In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:       (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient   to

establish    by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.             28 U.S.C. §§ 2244(b)(2), 2255

(2000).     Brown’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -